Exhibit 99.1 This Statement on Form 3 is filed by Fortress Investment Group LLC, Fortress Operating Entity I LP, Fortress Operating Entity II LP, Fortress Investment Fund GP (Holdings) LLC, Fortress Fund III GP LLC, Fortress Investment Fund III LP, Fortress Investment Fund III (Fund B) LP, Fortress Investment Fund III (Fund D) L.P., FIF III Liberty Holdings LLC and FIG Corp.This report is filed by Fortress Investment Group LLC, Fortress Operating Entity I LP, Fortress Operating Entity II LP, Fortress Investment Fund GP (Holdings) LLC, Fortress Fund III GP LLC, Fortress Investment Fund III LP, Fortress Investment Fund III (Fund B) LP, Fortress Investment Fund III (Fund D) L.P., FIF III Liberty Holdings LLC and FIG Corp., all of which are direct orindirect 10% beneficial owners. The principal business address of each of the Reporting Persons is 1345 Avenue of the Americas, 46th Floor, New York, NY 10105.Name of Designated Filer: Fortress Investment Group LLCDate of Event Requiring Statement: October 24, 2006Issuer Name and Ticker or Trading Symbol: GateHouse Media, Inc. (GHS) FORTRESS INVESTMENT GROUP LLC /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FORTRESS OPERATING ENTITY I LP By: FIG Corp., Its General Partner /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FORTRESS OPERATING ENTITY II LP By: FIG Corp., Its General Partner /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FORTRESS INVESTMENT FUND GP (HOLDINGS)LLC /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FORTRESS FUND III GP LLC /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FORTRESS INVESTMENT FUND III LP By: Fortress Fund III GP LLC, Its General Partner /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FORTRESS INVESTMENT FUND III (FUND B) LP By: Fortress Fund III GP LLC, Its General Partner /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FORTRESS INVESTMENT FUND III (FUND D) L.P. By: Fortress Fund III GP LLC, Its General Partner /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FIF III LIBERTY HOLDINGS LLC /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FIG Corp. /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory
